Case 6:20-cv-00018-BMM-JTJ Document15 Filed 08/12/20 Page 1 of 17

Jacob Smith a0#41666
700 Conley Lake Road
Deer Lodge,Mt. 59722

appearing pro se

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION
JACOB SMITH,

Plaintiff/ Case No. 6:20-cv-00018-BMM-JTJ
Applicant,

vs. SECOND AMENDED 42 U.S.C. §1983
BUTTE PRE-RELEASE CENTER and
.MIKE THATCHER, BOARD OF
PARDONS AND PAROLE and
MEMBERS IN THEIR OFFICIAL
CAPACITY, DEPARTMENT OF
CORRECTIONS and DIRECTOR
REGINALD MICHAEL IN HIS
OFFICIAL CAPACITY,

APPLICATION FOR DECLARATORY. AND
INJUNCTIVE RELIEF

Defendants/
Respondents.

NN

 

1. Plaintiff's claims are brought pursuant to the Americans with
Disabilities Act (ADA), 42 U.S.C. §12132, the Rehabilitation Act
(RA), 29 U.S.C. §794, and this Court has jurisdiction under the
Ex parte Young doctrine.

2. Declaratory and injunctive relief are authorized by 28 U.S.C.
§§2201 and 2202, as well as Federal Rule of Civil Procedure 65.

3. This Court has jurisdiction over plaintiffs claims of
federal constitutional rights under 42 U.S.C. §1331. The Defendants

acted under color of state law, or by contract, and are being sued

in their individual and official capacity.
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 2 of 17
PRELIMINARY STATEMENT

4. Smith appeared before the Montana Board of Pardons and Parole
(BOPP) on April 22, 2020. The BOPP denied Smith a parole and
endorsed him for inmate worker in a pre-release program.

5. At the 2020 BOPP hearing Smith provided medical records and
testimony concerning a chronic knee disability called 'brisitis'
Smith explained that he would not be capable of performing the
requisite physical labor of an inmate worker or what would be
required in the program.

6. Subsequent to the hearing, Dr. Rees disclosed another knee
issue called ‘osteoarthritis’. Dr. Rees concealed that information
prior to the hearing. Smith filed a request for a new hearing based
upon the concealed diagnosis and for violating ADA rights. The BOPP
has refused to respond to Smith's formal requests which were timely.

7. As the recent ruling, and denial, by the BOPP indicates; Smith
is condemned to incarceration in prison only because he suffers from
two diagnosed physical disabilities.

8. Smith inquired of BOPP member Ronald Bell as follows; "If I am
denied by pre-release (because of a medical condition) what then?"
Mr. Bell respanded with, "We'll see you in a year."

9. When Smith presented his medical issues to the BOPP, BOPP member
Kristina Lucero responded with, "This is not a medical parole hearing."

10. Smith is approved for Butte pre-release, however, Butte pre-
release makes no accomodations for people with disabilities, impairments,
or handicaps. The housing unit is located on the second floor and up

a steep flight of stairs. Further, any participant is immediately
violated and returned to prison in the event that they cannot perform

physical labor, including walking across town to work and back.
Case 6:20-cv-00018-BMM-JTJ Document15 Filed 08/12/20 Page 3 of 17

DISCUSSION

Title II of the ADA prohibits a public entity from discriminating
against a qualified individual with a disability on the basis of
disability. 42 U.S.C. §12132 (1994); Weinreich v. L.A. County Metro.
Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997). To state a claim of
disability discrimination under Title Il, the plaintiff must allege
four elements: (1) the plaintiff is an individual with a disability;
(2) the plaintiff is otherwisw qualified to participate in or receive
benefits of some public entity's services, programs, or activities;
(3) the plaintiff was either excluded from participation in or denied
the benefits of the public entity's services, programs, ‘or activities,
or was otherwise discriminated against by the public entity; and (4)
such exclusion, denial of benefits, or discrimination was by reason of
the plaintiff's disability. Weinreich, 114 F.3d at 978.

With respect to the first element, the ADA defines "disability" as:
(A) a physical or mental impairment that substantially limits one or
more of the major life activities of such individual;

(B) a record of such impairment; or

(C) being regarded as having such an impairment.

Smith has a record of chronic knee brisitis with effusions in
both sides. Also, osteoarthritis in both knees.

Smith cannot stand or walk for long periods of time without
extreme pain and suffering. There are times when he cannot walk at
all. He cannot lift any amount of weight or exert any force through
his legs. Brisitis and osteoarthritis are considered as medical
disabilities causing impairment and limits on basic life activities.

(See exhibits 1-7)
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 4 of 17

With respect to the second element of disability discrimination,
plaintiff alleges that he is statutorily eligible for parole. As a
result, plaintiff pleads that he is otherwise qualified for the public
benefit he seeks, consideration for parole.

With respect to the third and forth elements, plaintiff alleges that
he has been denied the benefit of a public program or activity--

consideration for parole--by reason of his disability.

Examining whehter parole hearings are public programs or activites
covered by the ADA, it has been concluded that they are.

Circuit courts have long held that parole boards may not exclude an
inmate from consideration for parole based on race. See, e.g., White
v- Bond, 720 F.2d 1002, 1003 (8th Cir. 1983); Candelaria v. Griffin,
641 F.2d 868, 870 (10th Cir. 1981). Although these cases of racial
discrimination were based dircetly on conatitutional violations
while this case is based on a violation of the ADA, Congress passed the
ADA to enforce similar constitutional promises of equal protection.
This court has noted:

"If a prison may not exclude blacks from the prison dining hall and force
them to eat in their cells, and if Congress thinks that discrimination
against a blind person is like discriminating against a black person,"
the prison may not exclude the blind person from the dining hall unless

allowing him access would unduly burden prison administration.
Armstrong I, 124 F.3d at 1025 (quoting Crawford v. Indiana Dep't of
Corrections, 115 F.3d 481, 486 (7th Cir. 1997)). Concluding that
Congress did in fact liken disability discrimination to racial
discrimination, the Ninth Circuit held that the ADA applies to state
correctional systems. Id.

The same holds true in the parole context: since a parole board may
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 5 of 17

not categorically exclude African-Americans from consideration for
parole because of thei race, and since Congress thinks that discrimination
against a diabled person is like discriminating against an African-
American, the parole board may not categorically exclude disabled
people from consideration for parole because of their disability.
Thompson v. Davis, 295 F.3d 890 (9th Cir. 2002).

The fact that considerating a prisoner for parole is a substantive,
criminal law decision does not license the decision-maker to
discriminate on impermissible grounds. Id.

Finally, the plain language of the ADA extends its anti-discrimination

guarantees to the parole context. Title II of the ADA provides:

Subject to the provisions of this subchapter, no qualified individual with
a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefit of the services, programs, or
activities of a public entity, or be subjected to discrimination by any
such entity.

42 U.S.C. §12132. Like state prisons, state parole boards "fall
squarely within the statutory definition of 'public entity', which
includes ‘any department, agency, special purpose district, ot other
instrumentality of a State or States local government.'" Pennsylvania
Dep't of Corrections v. Yeskey, 524 U.S. 206, 141 L.Ed.2d 215, 118
S.Ct. 1952 (1998)(quoting 42 U.S.c. §12131(1)(B)).

The Ninth Circiut found that prison "programs or activities" include
such things as parole and disciplinary hearings. See Armstrong I, 124
F.3d at 1024, and Armstrong IIm 275 F.3d at 856(collectively making
clear that parole proceedings are "programs or activities" within the
meaning of the ADA); Duffy v. Riveland, 98 F.3d 447, 455 (9th Cir.

1996).-In addition, they have interpreted Title II's "programs" and
Case 6:20-cv-00018-BMM-JTJ Document15 Filed 08/12/20 Page 6 of 17

"activities" to include "all of the operations of a qualifying local
government." Bay Area Addiction Research and Treatment, Inc. v. City

of Antioch, 179 F.3d 725, 731 (9th Cir. 1999). In reaching this
conclusion, the Ninth Circuit noted that the legislative history of the
ADA "strongly suggests that §12132 should not be construed to allow the
creation of spheres in which public entities may discriminate on the
basis of an individuals's disability." Id. They also found that Congress
specifically rejected an approach that could have left room for
exceptions to §12132's prohibition on discrimination by public entities.
Id. at 732. |

Given the breadth of the statute's language, parole proceedings
constitute an activity of a public entity that falls within the ADA's
reach. |

The Ninth Circuit followed the words of the Tenth Circuit, "a broad
rule categorically excluding" parole decisions "from the scope of
Title II is not the law." Gohier v. Enright, 186 F.3d 1216, 1221
(10th Cir. 1999)

SMith is seeking "non-discriminatory treatment in residential
placements". :Rights against discrimination are among the few rights
that prisoners do not park at the prison gates."" Crawford v.

Indiana Dep't of Corrections, 115 F.3d 481 (7th Cir. 1997) (citing
Turner v. Safley, 482 U.S. 78, 84, 96 L.Ed.2d 64, 107 S. Ct. 2254
(1987)). Thus the Ninth Circuit held, "based on the plain meaning of
the statutes, that the ADA and RA apply to inmates and parolees in the
State correctional system and affirmed the district court's application

of these statutes in entering the injunction."
Case 6:20-cv-00018-BMM-JTJ Document15 Filed 08/12/20 Page 7 of 17

THE DEFENDANTS ARE NOT PROTECTED BY IMMUNITY:

The Ninth Circuit held that the exception to Eleventh Amendment
immunity set forth in Ex parte Young, 209 U.S. 123, 52 L.Ed. 714, 28
S. Ct. 441 (1908), squarely applies to allow this action against named
individuals in their official capacity.

Under the doctrine of Ex parte Young, the Eleventh Amendment is no
bar to "federal jursidiction over suit against a state official when
that suit seeks only prospective injunctive relief in order to ‘end
a continuing violation of federal law.'" Seminole Tribev. Florida,

517 U.S. 44, 134 L. Ed. 2d 252, 116 S. Ct. 1114, 1132 (1996). "The

Young doctrine rests on the premise that a suit against a state official
to enjoin an ongoing violation of federal law is not a suit against the
State." Idaho v. Coeur d' Alene Tribe, 138 L. Ed. 2d 438, 117 S. ct.
2028, 2047 (1997); See also Papasan v. Allain, 478 U.S. 2932(1986).

As sovereign immunity presents no bar to suit against state officials
seeking prospective injunctive relief against ongoing violations of the
ADA and RA, neither should absolute immunity protect to Board of
Pardons and Parole.

Because the Ninth Circuit concluded that the ADA and RA applies to
inmates and parolees in the state penal system and that suit may
proceed in federal court under the doctrine of Ex parte Young, this
case should also proceed past the screening process and be litigated
further.

The key factor is whether the relief sought is prospective, to
remedy a continuing violation of federal law. The federal court may
enjoin state officials from continuing such activity. United Mexican
States v. Woods, 126 F.3d 1220, 1222 (9th Cir. 1997).

Wilkinson held that the plaintiffs could seek a prospective
Case 6:20-cv-00018-BMM-JTJ Document15 Filed 08/12/20 Page 8 of 17

injunction compelling the state to comply with constitutional

requirements in parole proceedings in the future. Wilkinson v.

Dotson at 82,

Plaintiff is still entitled tp pursue his claims for Declaratory
Relief. See Corliss v. O'Brien, 200 Fed. Appx. 80, 2006 WL 2686644,

*3 (3rd Cir. 2006)(the 1996 amendment does not alter case law
regarding the availability of declaratory relief against judicial
officers) (citing Brandon E. ex rel. Listenbee vy. Reynolds, 201:°F.3d
194, 197-98 (3rd Cir. 2000); Haas v. Wisconsin, 109 Fed. Appx. 107,
114, n.8, 2004 WL 1799360, 6(7th Cir. 2004)(§1983 allows claims for
declaratory relief); Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir.
2000)(the 1996 amendment limits the relief available to declaratory
relief).

The DJA, 28 U.S.C.S. §2201, expressly provides that in a case of
actual contraversy within its jurisdiction any court of the United
States, upon filing of an appropriate pleading, may declare the rights
and other legal relations of any interested party seeking such declaration,
whether or not further relief is or could be sought. "Actual Controversy
means "“whehter the facts alleged, under all the circumstances, show
that there is a substantial controversy between parties having adverse
legal interests, or sufficient immediacy and reality to warrant the
issuance of a declaratory judgement. Golden v. Zwickler, 394 U.S. 103,
108, 89 S. Ct. 956, 22 L. Ed. 2d 113 (1969).

Federal Courts have "unique and substantial discretion in deciding
whether to declare the rights of litigants" under the DJA. Wilton

v. Seven Falls Co., 515 U.S. 277, 286, 115 S. Ct. 2137, 132 L. Ed. 2d

214 (1995).
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 9 of 17

The Second Circuit Court of Appeals established prudential factors
in determining whether to exercise their discretion to consider
declaratory judgement action. 1) whether the judgement will serve a
useful purpose in clarifying or settling the legal issues involved;
(2) whether a judgement woulf finalize the contaversy and offer relief
from incertainty; (3) whether the propsed remedy is being used merely
for procedural fencing or a race to res judicata; (4) whether the use
of a declaratory judgement would increase friction between sovereign

legal systems or improperly encroach on the domain of a state or
foreign court; (5) whebher there is a better or more effective remedy.

New York v. Solvent Chem. Co., Inc., 664 F.3d 22, 26 (2nd Cir. 2011).

Smith is seeking as relief in this action a Declaratory Judgement
by the Court stating that the defendants have violated the rights of
Smith as defined under the Americans with Disabilities Act and the
Rehabilitation Act. This Court has the discretion to declare the
rights of Smith in this case of controversy established by what is
clearly adverse legal interests which occurred, is occurring, and
will continue to occur without Court intervention by declaration
and injunction.

Smith reiterates, he cannot perform physical labor required by
Butte pre-release due solely to documented disability and impairment.
Smith must remain incarcerated in prison unless and until this Court

grants the relief sought.
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 10 of 17

BUTTE PRE-RELEASE CENTER IS VIOLATING ADA and RA:

The Butte pre-release center is violating the Americans with
Disabilities Act (ADAO, 42 U.S.C. §§12131-12134, and the Rehabilitation
Act of 1973 (RA), 29 U.S.C. §794, by failing to reasonably accomodate
Smith's disability.

Smith sent letters to the Butte pre-release wherein he described his
disability and requested guidance. Butte refused to respond and
continues to promote Smith into the program without accomodations.

Smith cannot walk or stand for long periods of time without experiencing

extreme pain.

Title I of the ADA prohibits discrimination "against a qualified
individual on the basis of diability in regard to...[the] privileges

of employment." 42 U.S.C. §12112(a).

The ADA defines an "employee" as "an individual employed by an
employer." 42 U.S.C. §12111(4). It cannot br argued that an inmate
worker designated to physical labor positions at pre-release is not
qualify under the ADA definition.

The "general rule" the Ninth Circuit Court of Appeals considers
is the "economic reality" of a labor relationship when determining
whether an employments relationship exists under federal law.

Hale v. Arizons, 993 F.2d 1393 (9th Cir. 1993). The Ninth typically
evaluates the "economic reality" of a labor relationship by considering
the factors laid out in Bonnette v. California Health and Welfare
Agency, 704 F.2d 1465 (9th Cir. 1982). While employed by Butte pre-
release Smith is still an "inmate", and although the Bonnette factors
identifies the relationship between worker and entity for which work

is performed lies in the relationship between prison and prisoner

10
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 11 of 17

and identifies the work as penological, not pecuniary, Smith receives
Payment by the pre-release and physical labor is mandatory.

The Ninth Circuit held in Hale that "where an inmate is obligated
to work at some job pursuant to a prison work program, that fact alone

brings him within the rule". Hale at 1265.

The Butte pre-release center is contracted by the Montana
Department of Corrections. The BOPP is administratively tied to MDOC
by Mont.C.Ann.

Title II's obligations apply to public entities regardless of how
those entities chose to provide or operate their programs and benefits.
Armstrong v. Schwarzenegger, 622 F.3d 1065 (9th Cir. 2010). A public
entity, in providing any aid, benefit, or service, may not, directly
or through contractual, licensing, or other arrangements, discriminate
against individuals with disabilities.

MDOC contracts pre-release to provide "benefits" to state inmates,
including paid labor. As the Ninth Circuit suggested in Castle v.
Eurofresh, Inc., 731 F.3d 901, "The State defendants are free to enter
into such contracts, and likely reap numerous benefits from such
arrangements. But one benefit State defendants may not harvest is
immunity for ADA violations: State Defendants are obligated to ensure
Eurofresh--Llike all other State contractors--complies with federal laws
prohibiting discrimination onvthe basis of disability. See Armstrong,
622 F.3d ay 1065-67; see also Henrietta D. v. Bloomberg, 331 F.3d 261
286 (2nd Cir. 2003)(All governmental activities of public entities are
covered, even if they are carried out by contractors). The same
principle applies to RA violations committed by contractors. Henrietta

D., 331 F.3d at 286.

11
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 12 of 17

The ADA and RA, as enforced through the Attorney General's
regulations promulgated under the ADA, see 42 U.S.C. §12134(a),
require more than compliance with due process requirements; they
require that a disabled individual be provided with "meaningful acces
to state provided services and set forth a number of detailed requirements
that must be met. See Alexander v. Choate, 469 U.S. 287, 295, 83 L.
Ed. 2d 661, 105 S. Ct. 712 (1985); see also Crowder v. Kitagawa, 81
F.3d 1480, 1484 (9th Cir. 1996).

The Board of Pardons and Parole's written policy does not consider
the particular needs of disabled prisoners and parolees. In fact, the
BOPP in Smith's hearing refused to even hear his medically documented

disabilities and stated, "This is not a medical parole hearing."

Medical Parole Administrative Rule 20.25.307 provides as follows:

(4)(b) the offender has a medical condition that requires extensive
medical attention or the offender suffers from:medical

condition that will likely cause his death within six months.

Smith's chronic knee brisitis and osteoarthritis would not rise to

the level constituted under the A.-R.M. policy.

12
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 13 of 17

ACTUAL INJURY:

Smith is injured by the BOPP's policies and practices relating to
its non-medical parole hearings. Smith is subjected to discriminatory
treatment on account of his diability in violation of both the ADA and
RA. This treatment is sufficient to constitute an actual injury.

See Armstromv. Davis, 275 F.3d 849,

Montana statute does not create a fourteenth amendment due process
right to a BOPP hearing. However, following Ellis v. District of
Columbia, 318 U.S. App. D.c. 39, 84 F.3d 1413, 1418 (D.c. Cir. 1996)
(holding that, until Supreme Court speaks more directly to the issue,
prisoners' right to pre-release revocation hearing unaffected by holding
in Sandin v. Conner, 515 U.S. 472, 132 L. Ed. 2d 418, 115 S. Ct. 2293
(1995)), we hold that the statute is sufficiently determinate to require
such hearings as a matter of constitutional right. Thus, we need not
find a constitutional violation to establish actual injury under ADA
and the RA. In addition to prohibiting discriminatory treatment, those
statutes prohibit defendants from denying plaintiffs "the benefits of
[their] services, programs, or activities." Here, under the facts,

Smith was denied such benefits by virtue of the BOPP's failure to
consider disabilities, impairments, or handicaps which are not

accomodated by any pre-release in the State of Montana.

PRISON LITIGATION REFORM ACT:

In determining the scope of injunctive relief that interferes with
the affairs of a state agency, the court must ensure, out of federlism
concerns, that the injunction "heels close to the identified violation,"

Gilmore v. California, 220 F.3d 987, 1005 (9th Cir. 2000)(citation

omitted), and is not overly “intrusive and unworkable...[and] would

13
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 14 of 17

not require for its enforcement the continuous supervision by the federal
court over the conduct of [state officers]." O'Shea, 414 U.S. at 500,
301. These concerns have been codified in the Prison Litigation

Reform Act, 18 U.S.C. §3626 (PLRA). See Gomez v. Vernon, 255 F.3d

1118, 1129 (9th Cir. 2001)(PLRA “has not substantially changed the

threshold findings and standars required to justify an injunction.").

U.S.C. §1983 IS PROPER VEHICLE FOR THIS ACTION:

The Ninth Circuit Court of Appeals held that a plaintiff's ADA
claim "does not necessarily imply the invalidity of their continuing
confinement." Bogavich v. Sandoval, 189 F.3d 999, 1004 (9th Cir. 1999).

To state a claim under §1983, a plaintiff must allege a violation
of rights protected by the Constitution or created by federal statute
proximately caused by conduct of a person acting under color of state
law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

In a recent unpublished decision, the Ninth Circuit reversed the
dismissal of a prisoner's §1983 complaint alleging "due process nd
equal: protection violations in connection with his parole hearing."
Erler v. Bisbee, 616 F.App'x 235 (9th Cir. Sept. 3, 2015). "Because
Erter sought a new parole hearing and not immediate or speedier
release, success in this action would not necessarily demonstrate the
invalidity of Erler's continued confinement or its duration." Id.
(citing Wilkinson v. Dotson, 544 U.S. 74, 125 S. Ct. 1242, 161 L. Ed.
2d 253 (2005). See also Casadus v. Board of Parole Hearings, No. 16-
2441-JAK-SK, 2017 Dist. LEXIS 90943 at *3-4, 2017 WL 2541397 at *1-2

(C.D. Cal June 12, 2017).

14
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 15 of 17

PROPRIETY OF INJUNCTION:

Turner v. Safley holds that "when a prisonn regulation impinges upon
inmates' constitutional rights, the regulation is valid if it is
reasonably related to legitimate penological interests." 482 U.S.
at 89.

Here, plaintiff presents policies and regulations of a state
parole board which apply both to plaintiff as a prisoner and as a
inmate worker at pre-release. Plaintiff Smith is approved by the
Butte pre-release center, however, he has not been provided the
requisite medical physical by the Montana State Prison medical
providers mandated to provide a physical by the Montana Department
of Corrections medical division required for all inmate workers.
Additionally, MDOC has neglected to assess Plaintiff Smith's chronic
disability pursuant to 37-1-331, MCA, Correctional health car review
team.

In fact, MPS medical providers have, for two years, refused to
provide Smith with a consultation with an orthopedic physician. Smith
has complainedof, and sought treatment for, chronic swelling, extreme
pain, and immobility for over two years. (See Exhibits

The first, and only, time that any treatment was provided by MSP
medical providers was in November of 2019, when Dr. Rees drained
large amounts of fluid from both of Smith's knees. Within two weeks
of the draining procedure Smith's knees were again swollen and again

Smith has sought medical treatment without response for 9 months.
This court must determine whether there is a "valid, rational

connection between the prison regulations and the legitimate

governmental interest put forward to justify it." Turner, 482 U.S. at 90.

15
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 16 of 17

To satisfy Turner, the Board must, at the very least, adduce some
penological reason for its policy at the relevant stage of the
judicial proceedings. See Armstron v. Davis, 275 F.3d 849 (9th Cir.
2001). "Considerations adavanced to Support a restrictive policy
[must ] be...sufficiently articulated to permit meaningful...review."
Walker v. Sumner, 917 F.2d 382, 386 (9th Cir. 1990). The Ninth
Circuit aggreed with the Seventh Circuit that prison authirities

"cannot avoid court scrutiny [under Turner] by reflexive, rote

assertions." Shimer v. Washington, 100 F.3d 506, 510 (7th Cir. 1996).

Because the regulations implementing the ADA require a public entity
to accomodate individuals it has identified as disabled, 28 C.F.R.
§35.104, some form of tracking system is necessary in ordere to

enable the Defendants to comply with the act.

The Defendants must evaluate pre-release facilities in accordance
with 28 C.F.R. §25.150(d) and provide lists of all facilities that

are not fully accomodating to the disabled.

To enforce 28 C.F.R. §35.130(b)(1), which prohibits state entities
from avoiding compliance with the act by delegating their services
"through contractual, licensing, or other agreements", ADA training

is required.

This court should scrutinize the requests for relief and adjust them

with regard to any unworkable burdens upon the Defendants.

16
Case 6:20-cv-00018-BMM-JTJ Document 15 Filed 08/12/20 Page 17 of 17

PRAYER FOR RELIEF

Wherefore, Smith prays that this Court issue its order granting the
following relief:

1. A judgement declaring that the Defendants have violated the
rights of Jacob Smith under the ADA and RA.

2. An order requiring the Montana Department of Correction, and
the Board of Pardons and Parole, to evaluate all pre-release centers
under contract with the State of Montana to determine which facilities
are not accomodating to disabled offenders and to make a list of those
facilities not in compliance with administrative ADA regulations.

3. An order requiring the Department to identify disabled inmates

and create some form of tracking system to enable the Department to

comply with the ADA.

4. An order requiring the Department and BOPP to provide ADA
trained members and officials who are directly involved in parole
eligibility and determinations.

5. An order requiring the Butte pre-release center to provide
disability accomodations in compliance with the ADA and to publish a
description of any structural modifications which accomodate
disabilities. |

6. An order enjoining the BOPP to provide Jacob Smith a new parole
hearing or a new parole consideration.

7. An order requiring the MDOC and BOPP to evaluate their policies
and procedures as mandated by the ADA and propose new policies and

procedures to bring them into compliance with the ADA.

DATED this 5 day of August 2020. Dr

“WAcob Smith

17
